NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MOUNTAIN RIGHT TO LIFE, INC., DBA               No.   16-56130
Pregnancy and Family Resource Center;
BIRTH CHOICE OF THE DESERT; HIS                 D.C. No.
NESTING PLACE,                                  5:16-cv-00119-TJH-SP

                Plaintiffs-Appellants,
                                                MEMORANDUM*
 v.

XAVIER BECERRA, Attorney General of
the State of California, in his official
capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Terry J. Hatter, District Judge, Presiding

                             Submitted June 9, 2017**
                               Pasadena, California

Before: LIPEZ,*** BEA, and HURWITZ, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Kermit Victor Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
      California’s Reproductive Freedom, Accountability, Comprehensive Care,

and Transparency Act (“the Act”) requires licensed crisis pregnancy centers to notify

clients that they may be eligible for free or low-cost abortions and unlicensed

facilities to notify clients that they are not state-licensed. In this action, three faith-

based, non-profit crisis pregnancy centers, Mountain Right to Life, Inc. (d/b/a

Pregnancy and Family Resource Center), Birth Choice of the Desert, and His

Nesting Place, argue that the Act violates the First Amendment free speech and free

exercise of religion clauses. The district court denied Plaintiffs’ motion for a

preliminary injunction. We have jurisdiction over Plaintiffs’ appeal from the denial

of the injunction under 28 U.S.C. § 1292(a)(1) and affirm, because this case is

controlled by our intervening opinion in National Institute of Family & Life

Advocates v. Harris, 839 F.3d 823 (9th Cir. 2016) (“NIFLA”).

      1. The district court properly concluded that Plaintiffs cannot demonstrate a

likelihood of success on the merits of their First Amendment free speech or free

exercise claims. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

The Act regulates licensed covered facilities’ professional speech, and is therefore

subject to intermediate scrutiny, which it survives. NIFLA, 839 F.3d at 838-42. The

notice requirement for unlicensed covered facilities survives any level of review. Id.

at 843-44. And as to the free exercise claim, the Act is a neutral law of general

applicability that survives rational basis review. Id. at 844-45.


                                            2
      2. Because Plaintiffs have not shown a likelihood of success on the merits of

their First Amendment claim, nor have they raised serious questions going to the

merits, we need not consider the remaining Winter factors. Id. at 845 & n.11.

      AFFIRMED.




                                        3